DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "”the illumination ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner interprets the phrase as “an illumination ring”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Dank 420 glass jar with LED light and magnifying glass).
Regarding Claim 1, D1 discloses:
1. A magnifying cap for a prescription bottle, comprising:
a cap having a coupling configured to join with a cooperating coupling of the prescription bottle (see images below in and D1), the cap having an aperture at a top surface thereof, and an opening to an interior of the prescription bottle at a bottom end thereof (figures);
a magnifying lens retained within the cap between the aperture and the bottom end (“jar lid there is incorporated a 5x magnifying glass”), the magnifying lens oriented to provide a magnification of indicia carried on an outer surface of the prescription bottle (can be used to magnify contents in the jar or when removed from jar, to magnify anything on the jar or environment), when viewed through the aperture and the opening; and

a battery compartment to contain a battery for powering the illumination source (see figures); and a switch to selectively activate the illumination source (on top of the jar lid, “Lights on button”).
Examiner notes that bottle of claim 1 is a ‘prescription bottle’ and that limitation is intended use. Since the limitation does not result in any structural difference, any bottle and cap having the claimed structure anticipates or makes obvious the limitations.
Examiner notes that the limitation “magnifying lens oriented to provide a magnification of indicia carried on an outer surface of the prescription bottle” is also intended use, and does not results in a structural difference between the claimed invention and the prior art.

    PNG
    media_image1.png
    952
    1362
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    1200
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1065
    872
    media_image3.png
    Greyscale


Regarding claim 2, D1 discloses:

However, as the magnifying glass is retrained in the jar lid, there is obviously some structure holding the glass in the lid. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an ‘illumination ring’ or the like to retain the glass in the lid.

Regarding claim 3, D1 discloses:
3. The magnifying cap of claim 2, the illumination source further comprising:
one or more bulbs (see figures).

Regarding claim 4, D1 disclsoes:
4. The magnifying cap of claim 3, wherein the one or more bulbs are light emitting diodes (three white LED lights).

Regarding claim 5, D1 discloses:
5. The magnifying cap of claim 3, but not that the illumination ring containing the illumination source.
However, as the magnifying glass is retrained in the jar lid, there is obviously some structure holding the glass in the lid. The LEDs are shown protruding through the bottom surface of the lid (see the fifth figure). It would have been an obvious engineering design choice for a person 

Regarding claim 6, D1 discloses:
6. The magnifying cap of claim 5, but not a channel defined in the illumination ring; and
the illumination source carried on a periphery of the channel.
However, as the magnifying glass is retrained in the jar lid, there is obviously some structure holding the glass in the lid. The LEDs are shown protruding through the bottom surface of the lid (see the fifth figure). The fasteners in figure 5 suggest that the bottom of the lid (facing the inside of the jar) is fastened to the top of the lid (facing away from the jar). The channel is interpreted as the portion of the lid surrounded the magnifying glass as annotated below. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an ‘illumination ring’ or the like to retain the glass in the lid and support the LEDs in a channel.

    PNG
    media_image4.png
    807
    853
    media_image4.png
    Greyscale


Regarding claim 7, D1 discloses:
7. A magnifying cap for a bottle, comprising:
a cap having a coupling configured to join with a cooperating coupling of the bottle (see figures, esp. figure 1), the cap having an aperture at a top surface thereof, and an opening to an interior of the bottle at a bottom end thereof (figure 5); and

Examiner notes that the limitation “the magnifying lens oriented to provide a magnification of indicia carried on an outer surface of the bottle,” is intended use, and does not results in a structural difference between the claimed invention and the prior art.

Regarding claim 8, D1 discloses:
8. The magnifying cap of claim 7, further comprising:
an illumination source carried around a periphery of the magnifying lens (LEDs);
a battery compartment to contain a battery for powering the illumination source (see annotated figures); and
a switch to selectively activate the illumination source (button, see annotated figures).

Regarding claim 9, D1 discloses:
9. The magnifying cap of claim 8, further comprising: 
a lens carrier contained within the cap, the lens carrier configured to position the magnifying lens at a desired focal length within the cap (the lens is retained in the cap, so it is obvious there is some ‘lens carrier’ that supports the lens).

10. The magnifying cap of claim 9, the illumination source further comprising:


11. The magnifying cap of claim 10, wherein the one or more bulbs are light emitting diodes (“three white LED lights”).

12. The magnifying cap of claim 11, but not an illumination ring containing the illumination source.
However, as the magnifying glass is retrained in the jar lid, there is obviously some structure holding the glass in the lid. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an ‘illumination ring’ or the like to retain the glass in the lid.

Regarding claim 12, D1 discloses:
13. The magnifying cap of claim 12, further comprising:
a channel defined in the illumination ring (where the white gasket is located), the channel configured for cooperative engagement with the bottle (obvious); and the illumination source carried around a periphery of the channel (see annotated figure under rejection of claim 6).

Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Crenko (US 20170139216 A1).
Regarding claim 14, D1 does not appear to disclose the cap comprises a child resistant lock.
Crenko teaches a bottle, a magnifying cap, and that the cap has a child-safety feature(par 18).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the reference cited on the PTO-892 disclose bottles with illumination sources in the cap or bottles with magnifying lens in the cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Britt D Hanley/Primary Examiner, Art Unit 2875